                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL

Case No.: 2:19-06846 JAK (ADS)                                  Date: September 25, 2019
Title: G Memo Vera v. Christian Pfiffer, et al.


Present: The Honorable Autumn D. Spaeth, United States Magistrate Judge


              Kristee Hopkins                                 None Reported
               Deputy Clerk                              Court Reporter / Recorder

    Attorney(s) Present for Plaintiff(s):          Attorney(s) Present for Defendant(s):
              None Present                                     None Present

Proceedings:          (IN CHAMBERS) ORDER REGARDING FAILURE TO PAY
                      FEES OR FILE IFP REQUEST

       On August 7, 2019, Plaintiff G Memo Vera, an inmate at California State Prison,
Corcoran, filed a Civil Rights Complaint under 42 U.S.C. § 1983. [Dkt. No. 1]. Plaintiff
has neither paid the mandatory $400.00 filing fees nor filed a request to proceed
without prepayment of filing fees (“IFP Request”). See [Dkt. No. 2]. To proceed with
his Complaint, Plaintiff is required to either pay the filing fees or submit an IFP Request
that establishes Plaintiff is entitled to IFP status. See 28 U.S.C. § 1915; L.R. 5-2.

        Accordingly, if Plaintiff wishes to proceed with this lawsuit, he must either (1) pay
the full $400.00 filing fees, (2) file an IFP Request along with the necessary
accompanying documents, an authorization for disbursement of funds and a certified
copy of his prison trust fund account statement, or (3) show cause why he is unable to
do so by no later than October 25, 2019.

       Plaintiff is expressly warned that failure to file a timely response that
fully complies with this Order may result in denial of IFP Request and/or
dismissal of this action without prejudice.




CV-90 (03/15) – YWD                 Civil Minutes – General                        Page 1 of 2
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES – GENERAL

Case No.: 2:19-06846 JAK (ADS)                               Date: September 25, 2019
Title: G Memo Vera v. Christian Pfiffer, et al.

       The Clerk is directed to mail Plaintiff a blank copy of the District’s Request to
Proceed Without Prepayment of Filing Fees with Declaration in Support (CV-60P) form
for Plaintiff to use to file the IFP Request.

      IT IS SO ORDERED.




                                                                    Initials of Clerk kh




CV-90 (03/15) – YWD               Civil Minutes – General                      Page 2 of 2
